ORDER
THOMAS S. VALLEAU of LAKE HOPATCONG, who was admitted to the bar of this State in 1975 and was thereafter temporarily suspended from the practice of law by Order of October 24, 1989, having been ordered pursuant to Rule 1:20— 5(a) to show cause why he should not be suspended from the *72practice of law or otherwise disciplined, and respondent having waived oral argument and having indicated his acceptance of the discipline recommended by the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and THOMAS S. VALLEAU is suspended from the practice of law for a period of two years, retroactive to October 24, 1989, and until the further Order of the Court; and it is further
ORDERED that should respondent seek to engage in the private practice of law on his reinstatement, respondent's practice must be under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year; and it is further
ORDERED that THOMAS S. VALLEAU reimburse the Ethics Financial Committee for appropriate administrative costs; and it is further
ORDERED that THOMAS S. VALLEAU be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that THOMAS S. VALLEAU comply with Administrative Guideline Number 28 of the Office of Attorney Ethics dealing with suspended, disbarred, or resigned attorneys.